Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00619-CV

                          IN THE INTEREST OF T.K.D-H., a Child

                  From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2005-EM5-00646
                       Honorable Solomon Casseb, III, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the trial court’s June 13, 2013, Order
in Suit to Modify Parent-Child Relationship is AFFIRMED.

       It is ORDERED that appellee recover her costs of this appeal from appellant.

       SIGNED July 9, 2014.


                                                 _____________________________
                                                 Sandee Bryan Marion, Justice